DETAILED ACTION
	This is in response to the above application filed on 03/10/2020. Claim 1 is examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 12, “by through engagement of” should be changed to “by engagement of” or “through engagement of”. In line 13, “flatter surfaces” should be changed to “flattened surfaces”. In line 13, “the flattened inner surface of the end cap” should be changed to “the flattened inner surfaces of the end cap”. In line 14, “the stop surface of the trocar member engages” should be changed to “the stop surfaces of the trocar member engages”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an externally threaded member (or drive assembly, or drive member)” in line 4. It is unclear if the limitations recited in parenthesis are intended to be required by the claim and it is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2017/0281185).
Regarding claim 1, Miller et al. discloses a trocar assembly (2200, FIGs 15-18, 23 and 27-30, paragraph [0310) for releasable engagement with an adapter assembly (2100) of a surgical stapling instrument (2000), the trocar assembly comprising: a housing (2540, paragraphs [0323, 0328, 0332], FIGs 18, 22, 23, and 27-29) including a tubular body (FIG 23 shows 2540 has a tubular shape) and defining a longitudinal axis (FIG 27; 2540 has the same longitudinal axis as 2000); an externally threaded member (2440, paragraphs [0322-0323], FIGs 23 and 27-29) rotatably associated with the housing (FIG 


    PNG
    media_image1.png
    312
    416
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771